   Case: 3:19-cr-00052-CVG-RM Document #: 11 Filed: 07/26/19 Page 1 of 2



               IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. THOMAS

United States of America

                                           Civil No. 2019-CR-52
Plaintiff,

                        v.

Akil Erickson,


Defendant


                             REPLY TO COURT ORDER

    Akil     Erickson   submits     that   the   Court   should   dismiss   this

information in this case because the Government has not received leave

of Court or consent of the Defendant to file said information after

the matter was investigated or presented to the Grand Jury.

    The Defendants are charged via criminal information.              Defendant

Mikiel Robin filed a Motion to Dismiss arguing that the United States

has violated the Speedy Trial Act in proceeding with the prosecution.

Acting on Defendant Mikiel Robin’s motion the Court dismissed the

indictment.    The United States then filed an identical set of charges

via criminal information.         The United States did not obtain leave of

court nor did it obtain the consent of the Defendants to proceed, as

required by 48 USC 1614.      48 U.S.C 1614 states in relevant part:

    That in the district court all criminal prosecutions under
    the laws of the United States, under local law under section
    1612(c) of this title, and under the income tax laws
    applicable to the Virgin Islands may be had by indictment by
    grand jury or by information: Provided further, That an
    offense which has been investigated by or presented to a grand
    jury may be prosecuted by information only by leave of court
    or with the consent of the defendant.
   Case: 3:19-cr-00052-CVG-RM Document #: 11 Filed: 07/26/19 Page 2 of 2



     Instant Defendant seeks to dismiss this case on the grounds that

the United States failed to obtain leave of court or the consent of the

Defendant prior to prosecuting him in violation of the statute.

     Furthermore, it is unlikely that good cause exists even if the

United States were to seek leave, because there have been no material

alterations for months.   The discovery produced stems from the seizure

of the Defendants at a border crossing as well as from items seized from

their person.    This is not a complicated case, therefore, filing a

criminal information after indictment, serves no legitimate purpose

other than to frustrate the purpose of the Defendant’s Constitutional

Right to a Speedy Trial as embodied in the Constitution, Revised Organic

Act and the Speedy Trial Act.

     Nevertheless,    because   the    filing   of   the   information   clearly

violates the mandate of 48 USC 1614, the matter should be dismissed.


                                           Respectfully submitted,

DATED:   July 26, 2019      By:       /s/Yohana Manning____________________
                                           Yohana M. Manning, Esq.
                                           VI Bar No. 1053
                                           2120 Company St., Ste 1
                                           Christiansted VI 00820-4945
                                           (P) 340-719-0601 Ext. 102
                                           (F) 888-364-1967
                                           Yohana05@gmail.com

                          CERTIFICATE OF SERVICE

THIS IS TO CERTIFY that on July 26, 2019, I electronically filed the
foregoing document with the Clerk of the court using the CM/ECF system,
which will send a notification to: Counsel the following:

Everard Potter
US Attorneys Office
St. Thomas, 00801


                                      /s/Yohana M. Manning_________________
